Hart, J., (after stating the facts). The plaintiff and the defendant both claim title at a sale under a decree in the overdue tax proceeding. The defendant deraigns title under the original decree rendered at the November term, 1882, of the Phillips Chancery Court, and the plaintiff deraigns title under what purports to be a decree mmc pro tunc rendered in tbe overdue tax case at the May term, 1883. It is well settled that, in any case where a judgment or a decree has been actually rendered but not entered on the record, in consequence of an accident or mistake, or the neglect of the clerk, the court has power at a subsequent term to order that the judgment or decree be en-fcered of record nunc pro tunc, provided tlie fact of its rendition is satisfactorily established. If anything has been omitted from tlie decree which is necessarily or properly a part of it, but failed to be incorporated in it through the negligence or inadvertence of the court or the clerk, then the omission may be supplied by an amendment after the term. If, on the other hand, the amendment is for the purpose of changing the judgment actually rendered to one which was not rendered, this cannot be done. The power to amend the judgment as entered cannot be used for the purpose of correcting errors or omissions of the court. Such procedure cannot be allowed so as to enable the court to review or reverse its action in respect to what it has already done. Such amendment would not speak the truth, but would speak what should have been done and was not done. Gregory v. Bartlett, 55 Ark. 30; St. L. & N. Ark. Rd. Co. v. Bratton, 93 Ark. 234, and Sloan v. Williams, 118 Ark. 593. In the case at bar the record shows that the decree rendered at the November term, 1882, in the overdue tax case, was in every respect a complete decree. A sale was had under it, and the predecessors in title of the defendant became the purchasers at the sale. ■ It is not clearly shown what the purpose of the decree rendered at the May term, 1883, of the court in the overdue tax ■ sale was, but it is in no sense a mine pro tunc decree, for, as we have already seen, the former decree was in all respects as complete a decree as the one purporting to be a decree nunc pro twic. Each decree is very lengthy, and we do not deem it necessary to set either one out in extenso. It is sufficient to say that each is a complete decree and covers everything that is essential to be set out in an overdue tax decree. Hence, under the authorities cited above, and many others which might be cited, the chancery court could not correct its original decree b3;r nunc pro tunc decree after the term at which the' first decree had been entered of record had lapsed. After the term was ended the court lost its power over the decree, and under the guise of an amendment had no power to revise the decree or to correct a judicial mistake or any errors or irregularities in the sale under the original decree. It follows that the court had no authority to render what purports to be the nunc pro tunc decree in the overdue tax case, and consequently the purchasers at the sale under it derived no title whatever. The plaintiff also claims title because the land in controversy is wild and unimproved, and it and its predecessors in title has paid the taxes on the land for seven 3rears in succession, three of which payments were made after the passage of the act of 'March 18, 1899, which is § 6943 of Crawford & Moses’ Digest. It is a sufficient answer to this contention to say that the plaintiff can only avail itself of the payment of taxes for the years 1899 to 1903 inclusive, which is only five years. The reason is that the Legislature of 1893 granted the land in controversy to the Laconia Levee District and exempted it from State and county taxes for the term of five years from the passage of the act. The act was approved April 14, 1893. Acts of 1893, p. 308. Moreover, in Robinson v. Indiana, & Ark. Lbr. & Mfg. Co., 128 Ark. 550, it was held that land in the hands of a levee district is exempt from taxation for State and county purposes. It thus appears from the record that the'title to the land in question was in the Laconia Levee District during a part of the seven years relied upon by the plaintiff to obtain title to the land by the payment of taxes for seven years in succession, and the plaintiff acquired no title by the payment of taxes. Tt follows that the decree will be affirmed.